Citation Nr: 1231923	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-36 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C, to include as secondary to service-connected posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 

INTRODUCTION

The Veteran had active service from July 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.                  

In August 2012, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA has determined that the risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various percutaneous exposure such as tattoo, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  VBA letter 211B (98-110) November 30, 1998.

In this case, the Veteran contends that he incurred hepatitis C as a result of service.  Specifically, he asserts that he started using IV drugs in service as a result of his posttraumatic stress disorder (PTSD), which caused his hepatitis C.  The Board observes that the Veteran is service-connected for PTSD.  The Veteran's PTSD is based on stressful events that occurred during his service in Vietnam, including being exposed to combat.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the Veteran's claim.

At the outset, the Board notes that in the Veteran's August 2012 videoconference hearing, the Veteran testified that he was first diagnosed with hepatitis C in 1996.  He noted that 1996 was the first time he sought treatment from the VA Medical Center (VAMC) in Oklahoma City.  In this regard, while the evidence of record includes outpatient treatment records from the Oklahoma City VAMC, dated from July 2006 to April 2012, there are no additional records from that VA facility dated prior to July 2006.  In addition, a review of the VAMC outpatient treatment records shows that the Veteran was initially diagnosed with hepatitis C in 2006, and not in 1996.  See VAMC outpatient treatment record dated in August 2009.  Thus, inasmuch as the VA is on notice of the existence of additional records, these records should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The VAMC outpatient treatment records show that in March 2009, the Veteran underwent an examination that was pertinent to his hepatitis C.  At that time, it was noted that the Veteran's risk factors for hepatitis C included blood to skin contact during combat, past history of IV drug use starting in 1968 and continuing off and on until 2006, multiple tattoos, and blood transfusions following a motor vehicle accident in 1981.  In addition, the records reflect that in August 2009, a list of the Veteran's risk factors for hepatitis C was provided.  The list included tattoos (1972 to 2008; not all done in licensed parlors), IV drug use (1968 to 2005), cocaine use (1968 to 2005), multiple sexual partners, and contact with blood during combat (1967 to 1968).  

In regard to the Veteran's IV drug use, in the August 2012 videoconference hearing, the Veteran testified that his IV drug use first started while he was in Vietnam.  He stated that due to the stress and trauma from combat, he used drugs administered by needle.  The Veteran indicated that after his discharge, he continued to use IV drugs.


Payment of VA compensation for a disability that is a result of a Veteran's own willful misconduct or abuse of alcohol or drugs is generally prohibited under 38 U.S.C.A. § 105(a).  See also 38 C.F.R. §§ 3.1(m), 3.301(d) (2011).

However, the Court of Appeals for the Federal Circuit (Court) has held that there can be service connection if a veteran can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."   Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  The Court further stated that compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  

In this case, the Board recognizes that the evidence of record includes two medical statements, dated in August 2010 and September 2010, from A.B., M.D., a VA physician, who linked the Veteran's currently diagnosed hepatitis C to in-service IV drug use due to service-connected PTSD.  In the September 2010 statement, Dr. B. noted that while the Veteran was serving in Vietnam and engaging in combat, he used IV drugs to cope with his PTSD.  According to Dr. B., at times, the Veteran had to share syringes with fellow soldiers which was how he was infected with the hepatitis C virus.  However, the Board notes that Dr. B. did not consider the Veteran's other risk factors, including post-service tattoos, blood transfusions following a motor vehicle accident in 1981, and multiple sexual partners.  Therefore, the Board finds that a remand is necessary in order to obtain a VA opinion regarding the etiology of the Veteran's hepatitis C.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)



1.  Request copies of the outpatient treatment records from the Oklahoma VAMC from January 1996 to July 2006.  All records received should be associated with the claims file

2.  Thereafter, a VA medical opinion should be obtained to determine the nature and etiology of the Veteran's hepatitis C.  The examiner should review all pertinent records associated with the claims file, including but not limited to the Veteran's service treatment records, VA treatment records, including the March 2009 and August 2009 records listing the Veteran's hepatitis C risk factors, and the August 2010 and September 2010 VA medical statements from Dr. B.  

After a review of the entire evidence of record, the examiner must answer the following questions:

Is it at least as likely as not (meaning likelihood of at least 50%) that the Veteran's hepatitis C is related to (a) IV drug use, and/or (b) any of his other risk factors including multiple tattoos, blood transfusions following a motor vehicle accident in 1981, and multiple sexual partners.

If the hepatitis C is found to be due, or partly due to IV drug use, a medical opinion should be obtained to clarify whether such use is secondary to his now service-connected PTSD.  Specifically, the examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that the Veteran's IV drug use was caused or aggravated by his service-connected PTSD (considering his lay statements and medical history).

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner finds that another examination is required to address the aforementioned questions, such an examination should be scheduled.   

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).








_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



